DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 is vague because it recites a function (inhibiting a non-specific reaction in an immunoassay) but is not clear if it is just the monoclonal antibody of claim 1 that is providing this function. The open “comprising” language suggests there might be something else besides the monoclonal antibody that provides the inhibitory function. Perhaps the claim could be amended to clarify specifically what is in the non-specific reaction inhibitor.
Claim 4 is vague because like the issue in claim 3, it is not clear as to what is in the non-specific reaction inhibitor and in what amount relative to the amount of monoclonal antibody being claimed.
Claim 6 is vague because the preamble recites a test strip for immunochromatography but the body of the claim does not recite any components that reflect a test strip for immunochromatography.
Claim 7 is vague because it recites a test kit for immunochromatography but the body of the claim only recites the inhibitor of claim 3. There are no components for immunochromatography being recited.

Allowable Subject Matter
Claims 1 and 2 are allowed. The prior art does not teach the claimed monoclonal antibody against dog IgM produced by a hybridoma with accession No. NITE BP-02557.

          Claims 3-10 are free of the prior art of record. While the prior art discloses anti canine parvo virus IgM monoclonal antibody and anti-human IgM as a non-specific reaction inhibitor in solid and solution state phase of Immunochromatographic assays, the prior art of record does not teach the claimed monoclonal antibody against dog IgM produced by a hybridoma with accession No. NITE BP-02557 and its use in immunochromatographic, enzyme, or agglutination methods.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

               Takeshi, et al ((JP-4554472-B2) Kit for Detecting Parvovirus Antigen) teach immunochromatographic test strip for provirus detection using anti canine parvo virus IgM monoclonal antibody. IgM monoclonal antibody is produced by immunizing an animal such as a mouse with an extracted and purified canine parvovirus as an antigen, and then fusing spleen cells and myeloma cells of the immunized animal. The prior art does not teach the claimed monoclonal antibody against dog IgM made by a hybridoma (accession No. NITE BP-02557). 

                Yuki, et al ((WO-2010026758-A1) Monoclonal Antibody, And Immunoassay Using Same) teach producing an anti-human immunoglobulin M monoclonal antibody from hybridoma (FERM BP-11134) using human immunoglobulin M as an antigen. Human IgM immunized BALB / c mouse, followed by additional three repeated immunization with adjuvant for boosting, the splencoytes and myeloma cells were subjected to cell fusion after additional purification steps. The teaching includes, in addition to measuring immunoagglutination of human IgM, anti-human immunoglobulin M monoclonal antibody use as an inhibitor of nonspecific reaction in a solution or solid phase state.  In a solution state, this inhibitor is added to a sample solution, and it is made to react with human immunoglobulin M in a solution and is made to aggregate. In a solid phase state, the inhibitor solution is added in advance to a sample pad used in immunochromatography, dried and immobilized. The prior art does not teach the claimed monoclonal antibody against dog IgM made by a hybridoma (accession No. NITE BP-02557). 

Ito et al. ((US-9863945-B2) Immunochromatography Detection Method) teach, immunochromatographic test strip that is disclosed as figure 1 in this application that uses different method capable of suppressing a non-specific reaction. Monoclonal antibody is obtained for detection purpose by hybridizing mouse’s spleen cell which has been immunized by an antigen (e.g., influenza virus etc.) with its myeloma cell and selecting a hybridoma which produces an aimed antibody. The prior art does not teach the claimed monoclonal antibody against dog IgM made by a hybridoma (accession No. NITE BP-02557). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTIFANOS HAILU whose telephone number is (571)272-0670. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ESTIFANOS HAILU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641